Citation Nr: 0125617	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  00-11 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
benefits (DIC) under the criteria of 38 U.S.C.A. 
§ 1318(b)(West 1991).

3.  Eligibility for Survivor's and Dependents' Educational 
Assistance benefits under Chapter 35 of the United States 
Code.

4.  Entitlement to an increased evaluation for low back pain 
with transitional vertebra evaluated as 10 percent disabling 
for the purposes of accrued benefits.

5.  Entitlement to an increased (compensable) evaluation for 
chondromalacia of both knees for the purposes of accrued 
benefits.



6.  Entitlement to an increased (compensable) evaluation for 
residuals of a left foot scar for the purposes of accrued 
benefits.

7.  Entitlement to an increased (compensable) evaluation for 
hallux valgus on the right for the purposes of accrued 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to 
September 1981.  She died in September 1999.  Her surviving 
spouse is the appellant.  

The current appeal arose from a December 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Reno, Nevada.  





The RO denied entitlement to service connection for the cause 
of the veteran's death, DIC under the criteria of 38 U.S.C.A. 
§ 1318(b), and increased (compensable) evaluations for 
chondromalacia of both knees, residual of a left foot scar 
and hallux valgus on the right for the purposes of accrued 
benefits.  

The RO granted entitlement to an increased (compensable) 
evaluation of 10 percent for symptomatic low back pain with 
transitional vertebra effective April 14, 1999.

The Board of Veterans' Appeals (Board) notes that the mention 
of a right foot scar on the rating sheet represented nothing 
more than a harmless typo as the record shows that service 
connection was established for a left foot scar only based on 
findings in the service medical records.  No right foot 
laceration was claimed by the veteran for service connection 
purposes during her lifetime.  

The appellant has made a claim for benefits under 38 U.S.C. 
§ 1318, although the veteran was not rated totally disabled 
for the statutory period.  The Board has imposed a temporary 
stay on the adjudication of these claims in accordance with 
the directions of the United States Court of Appeals for the 
Federal Circuit in its decision in National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
Nos. 00-7095, -7096, -7098 (Fed. Cir. Aug. 16, 2001).  

In that decision the Federal Circuit directed the Department 
to conduct expedited rulemaking which will either explain why 
certain regulations-38 C.F.R. § 3.22 and 38 C.F.R. 
§ 20.1106-are inconsistent on the "hypothetical 
entitlement" issue or revise the regulations so that they 
are consistent.  The temporary stay on the adjudication of 
certain 38 U.S.C. § 1318 claims, including the claim in this 
case, will remain in effect pending the completion of the 
directed rulemaking.


Also, the Board notes that the inextricably intertwined issue 
of Eligibility for Survivor's and Dependents' Educational 
Assistance benefits under Chapter 35 of the United States 
Code will be deferred pending the lifting of the above cited 
stay.

The Board notes that in his substantive appeal the appellant 
expressed disagreement with the effective date of April 14, 
1999, for the assignment of the increased (compensable) 
evaluation of 10 percent for the veteran's low back 
disability.  

The issue of entitlement to an effective date for a grant of 
an increased (compensable) evaluation for the veteran's low 
back disability is addressed in the remand portion of this 
decision.

The claim of entitlement to service connection for the cause 
of the veteran's death is addressed in the remand portion of 
this decision.


FINDINGS OF FACT

1.  The veteran's low back pain with transitional vertebra 
was manifested by no more than characteristic pain on motion. 

2.  The veteran's chondromalacia of both knees was without 
competent medical evidence of limitation of motion or other 
functional impairment.

3.  The veteran's residuals of a left foot scar were not 
shown to be other than well-healed, asymptomatic and without 
limitation of function of an affected part. 



4.  Competent medical evidence suggests the presence of a 
hallux valgus deformity on the right that more nearly 
approximates severe disability equivalent to amputation of 
the great toe. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
low back pain with transitional vertebra have not been met 
for the purposes of accrued benefits.  
38 U.S.C.A. §§ 1155, 5107, 5121(a) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5295 (2001).

2.  The criteria for an increased (compensable) evaluation 
for chondromalacia of both knees have not been met for the 
purposes of accrued benefits.  38 U.S.C.A. §§ 1155, 5107, 
5121(a);  38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5257, 5260, 5261 (2001).

3.  The criteria for an increased (compensable) evaluation 
for residuals of a left foot scar have not been met for the 
purposes of accrued benefits.  38 U.S.C.A. §§ 1155, 5107, 
5121(a);  38 C.F.R. §§ 4.1, 4.2, 4.7, 4.31, 4.118, Diagnostic 
Codes 7803, 7804, 7805 (2001).

4.  The criteria for an increased (compensable evaluation of 
10 percent for hallux valgus on the right have been met for 
the purposes of accrued benefits.  38 U.S.C.A. §§ 1155, 5107, 
5121(a);  38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5280 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In an original unappealed rating decision of January 1982, 
the RO granted service connection for chondromalacia of both 
knees evaluated as 10 percent disabling; residuals of a left 
foot scar evaluated as 10 percent disabling, mild hallux 
valgus on the right, and symptomatic low back with 
transitional vertebra each evaluated as noncompensable.  

The January 1982 rating action was based on findings in the 
service medical records and a November 1981 postservice VA 
examination report.  X-rays of the knees revealed no 
abnormality.  X-rays of the feet revealed mild hallux valgus 
on the right.  X-rays of the lumbosacral spine revealed a 
transitional vertebra at the lumbosacral junction with 
minimal scoliosis.  

In an unappealed rating decision of February 1984 the RO 
reduced the 10 percent evaluation in effect each for 
chondromalacia of both knees and residuals of a left foot 
scar each to noncompensable effective May 1, 1984.  The 
reduction was based on the findings recorded on a December 
1983 VA orthopedic examination report.  

The record is nonrevealing until April 14, 1999, when the RO 
received the veteran's reopened claim for increased 
evaluations for service-connected disabilities.  Evidence 
received in support of her reopened claim consisted primarily 
of VA outpatient treatment records dating between 1998 and 
1999.  

In May 1998 the veteran was seen for back complaints after 
falling in the bathroom.  She noted that her already chronic 
back problem was much worse since the fall.  

May 1998 VA X-ray reports of the lumbosacral spine revealed 
bilateral spondylolysis with Grade I spondylolisthesis of L-5 
in relationship to S1.  The remainder of the lumbosacral 
spine was unremarkable with no soft tissue abnormalities 
seen.  

A December 1998 magnetic resonance imaging (MRI) scan of the 
thoracic spine revealed known compression deformities 
secondary to trauma in 1993.  There was no evidence of spinal 
cord abnormality.  An MRI scan of the lumbar spine revealed 
Grade I spondylolisthesis at L5-S1, and disc desiccation L2-3 
and L5-S1.  Also noted was generalized osteopenia of the 
thoracic and lumbar spine.  

In March 1999 the veteran was seen for complaints including 
back pain after falling the prior day.  She was in a 
wheelchair.  She was referred for a motorized wheelchair.

A March 1999 VA neurology consultation report shows that she 
was referred for multiple sclerosis.  She mostly wanted to 
talk about the pain in her low back and feelings of weakness 
in the left leg.

It was noted that she had been in a motor vehicle accident in 
1994, and had fallen while in the Army.  She arrived at the 
clinic in a wheelchair, but at home she used a walker. She 
was able to ambulate generally around the examination room.  
She was able to walk on her toes and heels.  It was noted 
that there was a problem with her cooperation.  

A review of systems was nonrevealing.  She refused a lumbar 
puncture since such procedure might cause paralysis.  
Although she came to the examination in a wheel chair, she 
was noted to be able to ambulate to the table with some 
difficulty.  

A June 1999 X-ray of the right foot revealed a moderate sized 
bunion at the first metatarsophalangeal joint.  Otherwise, 
the bones were of normal density.  The joint spaces were 
adequate.  There were no soft tissue abnormalities.  
Impression was bunion. 

An August 1999 VA neurology consultation report showed 
differential diagnoses of MS vs. ischemic gliotic white 
matter changes.  

VA records show that the veteran had been scheduled for a 
special VA orthopedic examination with respect to her claim 
for increased evaluations of service-connected 
musculoskeletal disabilities, but such examination was 
canceled due to her death.  

A December 1999 Social Security disability assessment report 
from SAH, MD, Out-Patients Medical Center, Inc., was 
submitted in support of the appellant's claim.  It was noted 
as medical history that the veteran had been treated at that 
medical center initially in March 1994 following a motor 
vehicle accident.  She was seen for complaints of neck pain, 
back pain, nervousness, irritability, shoulder pain and 
trouble writing.  The physician at that time provided 
diagnoses of cervical, dorsal and lumbar sprain/strain; blunt 
trauma to both knee articulations; bilateral shoulder 
sprain/strain; trapezius myofascitis; post-traumatic anxiety; 
upper extremity paresthesias clinically due to myofascial 
referral origin and post traumatic cephalalgia of muscle 
contraction origin.  

Dr. SAH noted that his review of a May 1999 medical report 
revealed evidence of a moderately severe painful right foot 
bunion deformity.  Also, it was indicated that she had 
bilateral knee complaints.  Dr. SAH noted treating her for 
knee injuries due to the earlier motor vehicle accident.  It 
was noted that she exhibited low back pain.  


She complained of weakness of the knees causing her to fall.  
She was rendered various diagnoses to include moderately 
severe painful right foot bunion deformity; mild bilateral 
chondromalacia and left sided lumbar radiculopathy.  

A copy of a favorable Social Security Administration decision 
for disability benefits dated in February 2000 is on file.  
At a hearing it was reported that received treatment for 
swollen knees and saw a number of medical providers without 
clear resolution of what was causing her symptoms which 
continued unabated. 


Criteria

Under 38 U.S.C.A. § 5121(a) (West 1991 & Supp. 2001), accrued 
benefits is defined as "periodic monetary benefits to which 
an individual was entitled at death under existing ratings or 
decisions, or those based on evidence in the file at the date 
of death and due and unpaid for a period not to exceed two 
years."  See 38 C.F.R. 3.1000(a) (2001).  Applications for 
accrued benefits must be filed within one year after the date 
of the veteran's death.  38 U.S.C.A. § 5121; 38 C.F.R. 
3.1000(c) (2001).

Construing together the provisions of 38 U.S.C.A. §§ 5121 and 
5101(a), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) concluded that for a surviving 
spouse to be entitled to accrued benefits, "the veteran must 
have had a claim pending at the time of his death for such 
benefits or else be entitled to them under an existing rating 
or decision."  See Jones v. West, 136 F.3d 1296, 1299 (Fed. 
Cir. 1998).

Disability evaluations are based upon the average impairment 
of earning capacity as determined by the VA Schedule For 
Rating Disabilities.  The provisions contained in the rating 
schedule represent, as far as can practicably be determined, 
the average impairment in earning capacity in civil 
occupations resulting from disability. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes 
identify the various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including the service medical records. 
38 C.F.R. §§ 4.1, 4.2, 4.41.

When an unlisted condition is encountered, it should be rated 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2001).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in other activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59.  The 
Board also notes that in DeLuca v. Brown, 2 Vet. App. 202, 
206 (1995) the United States Court of Appeals for Veterans 
Claims (Court) held that, when a diagnostic code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and that examination must adequately portray the 
extent of functional loss due to pain "on use or due to 
flare-ups."

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca, supra.


Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
minimal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evaluated by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2001).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2001).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain or both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  
38 C.F.R. § 4.59 (2001).

Degenerative (traumatic) arthritis established by x-ray 
findings is rated according to limitation of motion for the 
joint or joints involved.  Where limitation of motion is 
noncompensable, a rating of 10 percent is assigned for each 
major joint (including the ankle and the knee) or group of 
minor joints affected by limitation of motion to be combined 
not added under Diagnostic Code 5003.




Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups, and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003, 5010.

Under VA General Counsel opinion VAOPGCPREC 23-97; VAOPGCPREC 
9-98 it was held that, when a claimant has a disability 
rating under 5257 for instability of the knee, and there is 
also x-ray evidence of arthritis and limitation of motion 
sufficient to warrant a zero percent rating under diagnostic 
code 5260 or diagnostic code 5261, a separate rating is 
available under diagnostic code 5003 or 5010.

The use of manifestations not resulting from service-
connected disease or injury in the evaluation of service-
connected disability is to be avoided.  38 C.F.R. § 4.14.

A rating on the basis of limitation of motion of the lumbar 
spine provides a 10 percent evaluation when slight, a 20 
percent evaluation when moderate, or a maximum 40 schedular 
evaluation when severe.  38 C.F.R. § 4.71a, Diagnostic Code 
5292.

Alternatively, evaluations are assignable for lumbosacral 
strain.  A 10 percent evaluation may be assigned for 
characteristic pain on motion.  A 20 percent evaluation may 
be assigned when there is muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  

A maximum 40 percent schedular rating is assignable when 
severe, with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

Under Diagnostic Code 5260 for limitation of flexion of the 
leg, a zero percent evaluation is provided where flexion is 
limited to 60 degrees.  For flexion limited to 45 degrees, a 
10 percent evaluation is provided. For flexion limited to 30 
degrees, a 20 percent evaluation is provided.  For flexion 
limited to 15 degrees, a maximum 30 percent evaluation is 
provided.

Under Diagnostic Code 5261 for limitation of extension of the 
leg to 5 degrees, a zero percent evaluation is provided.  For 
extension limited to 10 degrees, a 10 percent evaluation is 
provided.  For extension limited to 15 degrees, a 20 percent 
evaluation is provided.  For extension limited to 20 degrees, 
a 30 percent evaluation is provided.  For extension limited 
to 30 degrees, a 40 percent evaluation is provided.  For 
extension limited to 45 degrees, a maximum 50 percent 
evaluation is provided.

38 C.F.R. § 4.71 and Plate II, shows that normal of motion of 
the knee is from 0 degrees of extension to 140 degrees of 
flexion.

It is also pointed out that for other impairment of the knee 
with recurrent subluxation or lateral instability, a 10 
percent evaluation is provided where there is slight 
impairment.  For moderate impairment, a 20 percent evaluation 
is warranted. For severe impairment, a 30 percent evaluation 
is warranted.  Diagnostic Code 5257.

Under Diagnostic Code 5280, a 10 percent rating is warranted 
for unilateral hallux valgus when the toe has been operated 
on with resection of metatarsal head or when the disability 
is severe, if equivalent to amputation of great toe.  
Significantly, a 10 percent rating is the only rating 
provided for under Diagnostic Code 5280.  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

For scars that are superficial, poorly nourished, with 
repeated ulceration a 10 percent evaluation is provided under 
38 C.F.R. Part 4, Diagnostic Code 7803.  For scars that are 
superficial, tender and painful on objective demonstration, a 
10 percent evaluation is provided under 38 C.F.R. Part 4, 
Diagnostic Code 7804.  For other scars the basis of 
evaluation is rated on limitation of function of affected 
part in accordance with 38 C.F.R. Part 4, Diagnostic Code 
7805.

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1)(2001).


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
C.F.R. §§ 3.102, 4.3 (2001).


Analysis
Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999) 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim), and is 
therefore more favorable to the veteran.  Therefore, the 
amended duty to assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met to the extent 
necessary under the new law.

The duty to notify has been satisfied as the appellant has 
been provided with notice of what is required to substantiate 
his claim.  Following receipt of the appellant's application, 
the RO properly notified him of any information and medical, 
or lay evidence necessary to substantiate his claim.  



Furthermore, by virtue of the initial rating decision, 
Statement of the Case, Supplemental Statement of the Case, 
and associated correspondence issued during the pendency of 
this appeal, the appellant was given notice of the 
information, medical evidence necessary to substantiate the 
claim.  He was provided with the laws and regulations 
pertaining to an increased rating.

In July 2001 the RO appears to have considered whether any 
additional notification or development action is required 
under the VCAA of 2000.  The Board may proceed to issue a 
decision at this time with respect to the issues on appeal.  

As noted above, the RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claim.  
Accordingly, the Board finds that the appellant is not 
prejudiced by the Board entering a decision at this time 
since remanding this case would be superfluous and serve no 
useful purpose.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

A variety of extensive medical records have been associated 
with the claims folder. They include the veteran's service 
medical records, private and VA treatment records and A 
favorable Social Security Administration Disability decision 
with supporting documents.  A special VA orthopedic 
examination was scheduled in October 1999 to determine the 
degree of impairment associated with the service-connected 
disabilities at issue.  However, the certificate of death 
shows she died in September 1999.  Accordingly, the Board's 
review of the issues on appeal is limited to the evidence 
currently of record. 

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, no further 
assistance is required to comply with the duty to assist as 
mandated under the VCAA of 2000.


Entitlement to increased evaluations for low back pain with 
transitional vertebra, chondromalacia of both knees, 
residuals of a left foot scar and hallux valgus on the right 
for the purposes of accrued benefits.

The Board notes that in December 1999, the RO granted an 
increased evaluation of 10 percent for low back pain with 
transitional vertebra based on characteristic pain on motion 
effective April 14, 1999, date of receipt of the veteran's 
pending claim for increased ratings at the time of death.  
Prior to that the service-connected low back disability had 
been evaluated as noncompensable for many years.  The United 
States Court of Appeals for Veterans Claims (Court) has 
stated that where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern. Francisco v. Brown, 7 Vet. App. 55 (1994).

The medical evidence received in support of the claim for 
increased ratings is essentially limited to private and VA 
medical records dated in the late 1990's.  The veteran's 
accidental death in September 1999 prevented the undertaking 
of a previously scheduled VA orthopedic examination that may 
have proved helpful to her claim.  

The Board notes that the veteran's service medical records 
essentially reveal treatment for mechanical low back pain 
secondary to overwork rather than to any specific trauma.  
Service-connection was granted for low back pain with 
transitional vertebra, only.  

The Board recognizes that in addition to service-connected 
low back pain with transitional vertebra, the pertinent 
medical evidence reveals the presence of multiple coexisting 
back disabilities, apparently the result of intervening low 
back injuries associated with motor vehicle and slip-and fall 
accidents for which service-connection has not been 
established.  

The Board notes that symptoms and manifestations associated 
with nonservice-connected disability may not be considered 
when determining entitlement to an increased evaluation for 
service-connected disability.  Significantly, the Board notes 
that the primary low back symptom suggested by the pertinent 
medical evidence of record is pain on motion which is already 
contemplated by the 10 percent evaluation in effect under 
Diagnostic Code 5295.  

Importantly, the record is without competent medical evidence 
demonstrating service-connected low back pain with 
transitional vertebra symptomatology productive of either 
moderate limitation of motion of the lumbar spine or muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral in the standing position thereby 
precluding the assignment of the next higher evaluation. 
under the pertinent rating criteria cited above. 

Also, the Board notes that a lay person can provide evidence 
of visible symptoms.  
Dean v. Brown, 8 Vet. App. 449, 455 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, VA regulations 
require that a finding of dysfunction due to pain must be 
supported by, among other things, adequate pathology 
associated with service-connected disability.  38 C.F.R. § 
4.40, 4.45, 4.59; Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991).  As the Board noted above, this is not the case.

The Board has also considered the doctrine of reasonable 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Overall, the preponderance of the evidence is 
negative and against the claim of entitlement to an increased 
evaluation for service-connected low back pain with 
transitional vertebra for the purposes of accrued benefits.

With respect to the claim of entitlement to an increased 
(compensable) evaluation for chondromalacia of both knees, 
the Board notes that the record shows that the service-
connected bilateral knee disability has remained in a static 
and asymptomatic level for many years, without any evidence 
of functional knee impairment.  

Significantly, the Board notes that the knee symptoms 
including weakness associated with intervening postservice 
injuries and MS in the 1990's are of nonservice-connected 
etiology and may not be considered in the consideration of 
entitlement to an increased (compensable) evaluation for 
service-connected chondromalacia of both knees.  

Importantly, the Board notes that the record is without 
competent medical of service-connected chondromalacia of both 
knees symptomatology demonstrating the degree of limitation 
of motion or other knee impairment warranting the assignment 
of a compensable evaluation. 

VA regulations require that a finding of dysfunction due to 
pain must be supported by, among other things, adequate 
pathology associated with service-connected disability.  38 
C.F.R. § 4.40, 4.45, 4.59; Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991).  This is not the case.

The Board has also considered the doctrine of reasonable 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Overall, the preponderance of the evidence is 
negative and against the claim of entitlement to an increased 
evaluation for service-connected chondromalacia of both knees 
for the purposes of accrued benefits.

With respect to the claim of entitlement to an increased 
(compensable) evaluation for residuals of a left foot scar, 
the record shows that the left foot scar has remained stable 
and asymptomatic for many years.  The pertinent evidence of 
record is silent for any left foot scar symptomatology.  
Moreover the pertinent record is without competent medical 
evidence suggestive of a left foot scar that is superficial, 
poorly nourished, with repeated ulceration; tender and 
painful on objective demonstration or limits the function of 
an affected part.

The Board has also considered the doctrine of reasonable 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Overall, the preponderance of the evidence is 
negative and against the claim of entitlement to an increased 
(compensable) evaluation for service-connected residuals of a 
left foot scar for the purposes of accrued benefits.

With respect to the claim of entitlement to an increased 
(compensable) evaluation for hallux valgus on the right the 
Board may not overlook the fact that pertinent private 
medical evidence of record suggests evidence of a severely 
symptomatic right foot bunion deformity as of the late 
1990's.  The Board notes that such findings tend to more 
nearly approximate the criteria for a 10 percent rating under 
Diagnostic Code 5280 based on severe disability, equivalent 
to amputation of the great toe.  A higher schedular 
disability evaluation for such disability is not contemplated 
under the rating schedule. 


Other Considerations

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulation.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  In 
the veteran's case, the RO only provided the criteria for 
assignment of an extraschedular evaluation, but did not grant 
increased evaluations on this basis. 

The Court has further held that the Board must address 
referral under 38 C.F.R. 
§ 3.321(b)(1) only where the circumstances are presented 
which the Director of the VA Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

In addition, in exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be approved, provided the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1). 
The evidence of record does not show that the veteran was 
hospitalized, as a result of her service-connected 
disabilities.  There is no evidence that the state of 
service-connected disabilities prior to death as discussed 
caused any occupational impairment above the impairment 
reflected by the present schedular evaluation, if any.  The 
Board finds that the evidence does not present such an 
exceptional or unusual disability picture as to warrant 
referral of the case to the Director for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an increased (compensable) evaluation of 10 
percent for hallux valgus on the right is granted, subject to 
the regulations governing the payment of monetary benefits 
for the purposes of accrued benefits.

Increased evaluations for low back pain with transitional 
vertebra, chondromalacia of both knees and residuals of a 
left foot scar is denied for the purposes of accrued 
benefits.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the Board noted earlier, the appellant filed a notice of 
disagreement with the December 1999 rating decision wherein 
the RO assigned an effective date of April 14, 1999, for the 
assignment of a 10 percent evaluation for symptomatic low 
back pain with transitional vertebra.  

When there has been an initial RO adjudication of a claim and 
a notice of disagreement therewith, the claimant is entitled 
to a statement of the case, and the RO's failure to issue 
such is a procedural defect requiring a remand.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995); Manlincon v. West, 12 Vet. 
App. 238 (1999).

Also, as the Board noted earlier, the certified copy of the 
veteran's death certificate shows that an autopsy was 
performed. Such report has not been associated with the 
claims file. Such document is important for the purpose of 
ascertaining whether the cause of the veteran's death 
involved any of the disabilities for which service connection 
has been granted.

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); see also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).

Accordingly, this case is remand for the following 
development and actions:



1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In his regard, the 
RO should contact the appellant and 
request that he identify the names, 
addresses, and approximates dates for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may have 
treated the veteran for her disabilities.  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured, this should 
include the autopsy report.  38 U.S.C.A. 
§§ 5103A(b), (c) (West Supp. 2001)); 66 
Fed. Reg. 45,620, 45,630-45,631 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

Regardless of the appellant's response, 
the RO should secure all outstanding VA 
treatment reports.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A. 
§ 5103A(b)(2)); 66 Fed. Reg. 45,620, 
45,631 (to be codified at 38 C.F.R. 
§ 3.159(e)).

3.  The RO should refer the veteran's 
claims file and a separate copy of this 
remand to an appropriate medical 
specialist for the purpose of obtaining a 
medical opinion as to whether any 
service-connected disability(ies) 
constituted a causal factor(s) resulting 
in the veteran's death.  The medical 
specialist must annotate the medical 
opinion report that the claims file was 
in fact made available to review in 
conjunction with the furnishing of the 
opinion(s).  Any opinion(s) expressed by 
the medical specialist must be 
accompanied by a complete rationale.

4.  Thereafter, the RO should review he 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested medical opinion 
report to ensure that it is responsive to 
and in complete compliance with the 
directives of his remand and if it is 
not, the RO should implement corrective 
procedures.  




The Board errs as a mater of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (see 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107) (West Supp. 2001)) are fully 
complied with and satisfied.  Se also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

5.  The RO should issue a statement of 
the case with respect to an effective 
date, prior to April 14, 1999, for a 
grant of an increased (compensable 
evaluation for low back pain with 
transitional vertebra for accrued 
benefits purposes.  The appellant should 
be advised of the need to file a 
substantive appeal if he wishes appellate 
review of this claim.

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for the cause of the 
veteran's death.

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

